Fourth Court of Appeals
                                         San Antonio, Texas

                                                  OPINION
                                             No. 04-22-00040-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                      Original Mandamus Proceeding 1

Opinion by:       Lori I. Valenzuela, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 1, 2022

PETITION FOR WRIT OF MANDAMUS CONDITIONALLY GRANTED

           The child at the center of this case is N.P., a fourteen-year-old native Ukrainian who has

been in the managing conservatorship of the Department of Family and Protective Services (the

“Department”) since December 5, 2018. In the underlying proceeding, the trial court ordered the

Department to submit a written offer for a child-specific contract for the placement of N.P. in the

amount of $2,000 per day to Pathways, Bair Foundation Trulight, Cowie Family (Hearts to Home)

in Florida, Mosaic, and up to three child-placing agencies recommended and submitted to the

Department by N.P.’s attorney and guardian ad litem. The trial court also ordered the Department

to include within the written offer for a child-specific contract an additional $500.00 per day

subsidy for the first nine months of placement for a licensed professional counselor, or someone


1
 This proceeding arises out of Cause No. 2017-PA-01702, styled In the Interest of N.P., a Child, pending in the 288th
Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue in this
proceeding.
                                                                                     04-22-00040-CV


with a greater level of degree, to provide therapy/counseling services to N.P. The Department

filed a motion to stay the order, which was granted, and a petition for writ of mandamus

complaining of the order. The trial court (hereinafter “the trial court” or “respondent”) and two ad

litems filed responses. We conditionally grant the petition for writ of mandamus.

                           MANDAMUS STANDARD OF REVIEW

       To be entitled to mandamus relief, the Department must show the trial court committed a

clear abuse of discretion and the Department has no adequate remedy by appeal. In re Ford Motor

Co., 165 S.W.3d 315, 317 (Tex. 2005) (orig. proceeding) (per curiam). A trial court abuses its

discretion if “‘it reaches a decision so arbitrary and unreasonable as to amount to a clear and

prejudicial error of law’” or if it clearly fails to correctly analyze or apply the law. Walker v.

Packer, 827 S.W.2d 833, 839, 840 (Tex. 1992) (citation omitted). A “mandamus will not issue

when the law provides another plain, adequate, and complete remedy.” In re Tex. Dep’t of Family

& Protective Servs., 210 S.W.3d 609, 613 (Tex. 2006). However, if the complained-of order is

void, the Department does not have to show a lack of an adequate appellate remedy for mandamus

relief to be appropriate. See In re Sw. Bell Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig.

proceeding) (per curiam). “A judgment is void only when it is apparent that the court rendering

judgment ‘had no jurisdiction of the parties, no jurisdiction of the subject matter, no jurisdiction

to enter the judgment, or no capacity to act as a court.’” Cook v. Cameron, 733 S.W.2d 137, 140

(Tex. 1987) (citation omitted).

                                        BACKGROUND

       The parental rights of N.P.’s parents have been terminated, and the Department was named

her permanent managing conservator. Since May 2018, N.P. has been placed by the Department

in seventeen different placements. Currently, her placement status is a “Child Without Placement”




                                                -2-
                                                                                                      04-22-00040-CV


and she carries a service level of “Intense.” 2 N.P. was discharged from her most recent placement

due to her poor behavior. This behavior manifested itself in extreme aggressiveness, self-harm,

and inability to follow authoritative direction.

         On December 13, 2021, the trial court granted a Motion for Enforcement of Placement and

ordered monetary sanctions on the Department for failing to comply with a previous court order

to find a placement for N.P. (the “December 13th order”). A week later, the court held a hearing

to inquire as to whether the parties were in compliance with the December 13th order. Because

the Department failed to comply with the December 13th order, the trial court rendered another

order whereby a portion of the sanctions ordered on December 13th were to be placed in a separate

fund for N.P.’s Christmas presents.

         Three days later, the trial court held another hearing.                     Following testimony from

Department representatives that the Department had yet to find a placement for N.P., the trial court

amended its December 13th order to include further monetary sanctions on the Department. The

trial court held yet another hearing on January 14, 2022, during which Department representatives

testified to the extensive efforts made to find placement for N.P. since the issuance of the modified

December 13th order. After considering the testimony, the trial court announced in open court, “I

will no longer be the trial court that becomes complicit in the Department’s incompetence and

failure of duty to place this child where she needs to be.” Although an order was orally rendered

on January 14th, a written order was not signed until February 4, 2022 (the “February 4th order”).

The February 4th order stated the following:

         IT IS ORDERED that the Department submit a written offer for a child specific
         contract in the amount of $2,000 per day to Pathways, Bair Foundation Trulight,

2
  “The Intense Service Level consists of a high degree of structure, preferably in a family, to limit the child’s access
to environments as necessary to protect the child. The caregivers have specialized training to provide services to help
the child keep, learn or improve skills and functioning for daily living as well as intense therapeutic supports and
interventions with limited outside access[.]” 40 TEX. ADMIN. CODE § 700.2361(a).


                                                         -3-
                                                                                     04-22-00040-CV


       Cowie Family (Hearts to Home) in Florida, Mosaic, and up to 3 child placing
       agencies recommended and submitted to the Department by Mrs. Alana Pearsall,
       the child’s attorney and guardian ad litem for the placement of [N.P.] consistent
       with Judge Garcia’s February 10, 2020 order.

               3.1.1. IT IS ORDERED that the Department shall submit the referenced
       written offer for a child specific contract to the agencies no later than 9:00 a.m. on
       Tuesday, January 18, 2022.

               3.2. IT IS FURTHER ORDERED that the Department include within the
               written offer for a child specific contract an additional $500.00 per day
               subsidy for the first 9 months of placement for an [sic] licensed professional
               counselor, or someone with a greater level of degree, to provide
               therapy/counseling services to [N.P.]

               3.3. IT IS FURTHER ORDERED that the Department hire or contract with
               a tutor to provide one on one educational instruction to [N.P.] for 3 hours
               per day.

                       3.3.1. The Department shall arrange for the tutoring instruction to
                       begin no later than 10:00 a.m. on January 19, 2022 and continue
                       daily until:

                               3.3.1.1. The behaviors of [N.P.] improve to the degree she is
                       able to attend school; OR
                               3.3.1.2. A placement consistent with Judge Garcia’s
                       February 10, 2020 order is found for [N.P.]

              3.3.2. The Department shall hire a tutor in order to comply with this order
       and shall provide the identity and contact information for the selected individual to
       ALANA PEARSALL, CECILIA HELLRUNG, MARIA SALAZAR, and KATY
       PADILLA STOUT no later than 5:00 p.m. on January 18, 2022.

The trial court later denied the Department’s motion to reconsider.

       Following entry of the February 4th order, the Department filed this original proceeding

arguing the order: (1) violated the separation of powers clause by interfering with the Department’s

duties, (2) violated sovereign immunity by creating a debt on behalf of the State of Texas, (3) was

a prohibited gift of public funds in the form of unenforceable contracts, and (4) was not in N.P.’s

best interest. We address only the separation of powers issue because it is dispositive.




                                                -4-
                                                                                                        04-22-00040-CV


                                         SEPARATION OF POWERS

         The Department argues the trial court violated the Separation of Powers Clause under the

Texas Constitution when it ordered the Department to create a specific contractual obligation of

$2,500 a day for N.P.’s placement and services with specific child-placing agencies.                                 The

Department asserts the Legislature, through the Health and Human Services Commission, vested

the express power in the Department to procure Department contracts.

         The respondent counters the Department by arguing: (1) she had proper statutory authority

to enter appropriate orders following her review of the Department’s permanency plan, and (2)

sovereign immunity did not prohibit her from issuing orders that required the Department to fulfill

obligations to children within the Department’s care. The respondent cites to no statutory authority

for her actions. Instead, she asserts this court should reject any argument that the Legislature

would require a trial court to conduct hearings to review the Department’s care of the children

entrusted to it while at the same time prevent the court from taking action it deems necessary

following such review. She contends she has the implied power to control her court and advance

what is in N.P.’s best interest—setting a child-specific contract at a specific rate determined by

her. 3




3
  The respondent directs this court to In the Interest of R.W.K. for the proposition that she had the requisite power to
order the Department to procure a child-specific contract for N.P. In R.W.K., the trial court determined the Department
established proper grounds to terminate appellant’s parental rights but found termination would not be in the child’s
best interest. No. 10-16-00393-CV, 2017 WL 1957444, at *1 (Tex. App.—Waco May 10, 2017, no pet.) (mem. op.).
Following a final order wherein the Department was named managing conservator of the child, the trial court clarified
its order to require the appellant to comply with the Department’s service plan. Id. at *2. On appeal, the appellant
argued the trial court lacked the authority to require her to comply with the requirements of the family service plan.
Id. The R.W.K. court affirmed the trial court’s order because, as appellant’s parental rights were not terminated, the
trial court had the authority to order services in the context of the child’s best interest. Id. at *2-3. The R.W.K. court
focused on the actions, and inactions, of the appellant to comply with the Department’s service plan. The opinion did
not address the issue before this court, which is whether the trial court had the authority to compel the Department to
enter into child-specific contracts with certain providers at rates determined by the trial court. Therefore, the R.W.K.
opinion does not provide guidance for the issue faced by this court in this original proceeding.


                                                          -5-
                                                                                      04-22-00040-CV


A.     The Law in General—Separation of Powers
       “The separation of the powers of government into three distinct, rival branches—

legislative, executive, and judicial—is ‘the absolutely central guarantee of a just Government.’”

Fin. Comm’n of Tex. v. Norwood, 418 S.W.3d 566, 569 (Tex. 2013) (citation omitted). The Texas

Constitution mandates:

               The powers of the Government of the State of Texas shall be divided into
       three distinct departments, each of which shall be confided to a separate body of
       magistracy, to wit: Those which are Legislative to one; those which are Executive
       to another, and those which are Judicial to another; and no person, or collection of
       persons, being of one of these departments, shall exercise any power properly
       attached to either of the others, except in the instances herein expressly permitted.

TEX. CONST. art. II, § 1. “The separation of powers doctrine means that a ‘public officer or body

may not exercise or otherwise interfere with a power constitutionally assigned to another public

officer or body, nor may either surrender its own constitutionally assigned power, referring in all

cases to the ‘mass’ of its powers or any ‘core’ paramount power.’” Univ. of Tex. Health Sci. Ctr.

at San Antonio v. Mata & Bordini, Inc., 2 S.W.3d 312, 317 (Tex. App.—San Antonio 1999, pet.

denied) (citations omitted).

       “The Separation of Powers Clause is violated (1) when one branch of government assumes

power more properly attached to another branch or (2) when one branch unduly interferes with

another branch so that the other cannot effectively exercise its constitutionally assigned powers.”

In re D.W., 249 S.W.3d 625, 635 (Tex. App.—Fort Worth 2008, no pet.). “The application of

these two tests is not always straightforward, as there is an overlap in the functioning of the three

different branches of government.” Martinez v. State, 503 S.W.3d 728, 733-34 (Tex. App.—El

Paso 2016, pet. ref’d). The determination of whether an action is permitted to be undertaken by

the judicial or legislative branch is often difficult “under varying factual circumstances.” Gov’t

Servs. Ins. Underwriters v. Jones, 368 S.W.2d 560, 562 (Tex. 1963) (orig. proceeding). Any



                                                -6-
                                                                                    04-22-00040-CV


exceptions “to the constitutionally mandated separation of powers are never to be implied in the

least; they must be ‘expressly permitted’ by the Constitution itself.” Norwood, 418 S.W.3d at 570

(citation omitted).

       Although the Constitutional provision on separation of powers “appears on its face to be

rigid and absolute . . . such a construction would be impossible to implement in all cases because

not every governmental power fits logically and clearly into any particular ‘department.’” Tex.

Comm’n on Envtl. Quality v. Abbott, 311 S.W.3d 663, 671 (Tex. App.—Austin 2010, pet. denied)

(citation omitted). Thus, Texas courts have never held that the three branches of government

operate with absolute independence, and have instead “long held that some degree of

interdependence and reciprocity is subsumed within the separation of powers principle.” Id. at

672 (citation omitted). Accordingly, the separation of powers doctrine “enjoins upon its branches

separateness but interdependence, autonomy but reciprocity.” Id. (citation omitted).

       Where one branch of government assumes power more properly attached to another branch

or unduly interferes with the powers of another, any resulting order is void. State v. Ferguson,

133 Tex. 60, 63, 125 S.W.2d 272, 274 (1939) (orig. proceeding) (noting availability of mandamus

relief from a void order where one branch of government usurps the power of another); D.W., 249

S.W.3d at 635.

       To determine whether the trial court violated the Separation of Powers Clause in this case,

we next consider the powers delegated to the trial court and to the Department.

B.     The Judiciary
       The power of the judiciary is “divided among . . . various named courts by means of express

grants of ‘jurisdiction’ contained in the constitution and statutes.” Eichelberger v. Eichelberger,

582 S.W.2d 395, 398 (Tex. 1979). “In addition to the express grants of judicial power to each




                                               -7-
                                                                                        04-22-00040-CV


court, there are other powers which courts may exercise though not expressly authorized or

described by constitution or statute.” Id.

        Here, the trial court derives its constitutional power from Article V, section 8 of the Texas

Constitution. See TEX. CONST. art. V, § 8 (“District Court jurisdiction consists of exclusive,

appellate, and original jurisdiction of all actions, proceedings, and remedies, except in cases where

exclusive, appellate, or original jurisdiction may be conferred by this Constitution or other law on

some other court, tribunal, or administrative body[.]”).

        The trial court’s statutory power in this case derives from the Texas Family Code. When

the trial court entered the final order terminating the parental rights of N.P.’s biological parents

and establishing the Department as the permanent managing conservator, the court acquired

continuing jurisdiction over N.P. and retained the power to make future modifications to its order.

See TEX. FAM. CODE §§ 155.001-.003. The February 4th order was issued under the authority of

Family Code chapter 263, which defines the parameters whereby the judicial branch may review

the permanency placement status of a child in the managing conservatorship of the Department

following a final order. Specifically, if the Department has been named managing conservator of

the child in a final order that terminates the parental rights, as is the case here with N.P., the court

must conduct a permanency hearing within ninety days following the entry of the parental

termination order. Id. § 263.501(b). The court must continue to hold additional permanency

hearings thereafter every six months until the child is no longer in the managing conservatorship

of the Department. Id. During each additional hearing, to the extent such hearings are needed, the

court “shall review the permanency progress report[.]” Id. § 263.5031(a)(4). Thus, the trial court

here had the statutory duty and power to review the Department’s plans for N.P.

        As stated above, a court also may exercise powers “not expressly authorized or described

by constitution or statute.” Eichelberger, 582 S.W.2d at 398. “These powers are woven into the


                                                  -8-
                                                                                      04-22-00040-CV


fabric of the constitution by virtue of their origin in the common law and the mandate of Tex.

Const. Art. II, Sec. 1, of the separation of powers between three co-equal branches.” Id.; see also

Henry v. Cox, 520 S.W.3d 28, 36 (Tex. 2017) (“Our precedent also recognizes the judicial branch’s

inherent or implied authority, authority derived not from statute but born of the constitutionally

mandated separation of powers and ‘woven into the fabric of the constitution by virtue of their

origin in the common law.’”). “They are categorized as ‘implied’ and ‘inherent’ powers, though

some courts have also used the terms incidental, correlative and inferred.” Eichelberger, 582

S.W.2d at 398. “The inherent judicial power of a court is not derived from legislative grant or

specific constitutional provision, but from the very fact that the court has been created and charged

by the constitution with certain duties and responsibilities.” Id. “The inherent powers of a court

are those which it may call upon to aid in the exercise of its jurisdiction, in the administration of

justice, and in the preservation of its independence and integrity.” Id. Inherent power “springs

from the doctrine of separation of powers between the three governmental branches.” Id. at 399.

“This power exists to enable our courts to effectively perform their judicial functions and to protect

their dignity, independence and integrity.” Id. Trial courts have the inherent authority “to ensure

the proper administration of justice.” Henry, 520 S.W.3d at 36. “The implied powers of a court

do not stand on such an independent basis as those described as inherent.” Eichelberger, 582

S.W.2d at 399.     “Though not directly or expressly granted by constitutional or legislative

enactment, implied powers are those which can and ought to be implied from an express grant of

power.” Id.

       The overall scheme of the Family Code and overriding public policy dictates that the best

interest of the child is always paramount. Thus, we conclude that, in addition to its statutory

powers, the trial court had the inherent power to act in N.P.’s best interest.




                                                 -9-
                                                                                      04-22-00040-CV


C.     The Executive Branch - The Texas Department of Family and Protective Services

       The power to make the law of the people is vested in the legislative branch through Article

3, section 1 of the Texas Constitution. Diaz v. State, 68 S.W.3d 680, 685 (Tex. App.—El Paso

2000, pet. denied); see also TEX. CONST. art. III, § 1 (“The Legislative power of this State shall be

vested in a Senate and House of Representatives, which together shall be styled ‘The Legislature

of the State of Texas.’”). “The power of the legislature includes the power to make, alter, and

repeal laws” as well as powers “not expressly or impliedly forbidden by other provisions of the

state Constitution.” Diaz, 68 S.W.3d at 685.

       The legislative branch is empowered to create agencies and “may delegate its powers to

agencies established to carry out legislative purposes, as long as it establishes ‘reasonable

standards to guide the entity to which the powers are delegated.’” Tex. Boll Weevil Eradication

Found., Inc. v. Lewellen, 952 S.W.2d 454, 467 (Tex. 1997) (citations omitted); FM Props.

Operating Co. v. City of Austin, 22 S.W.3d 868, 873 (Tex. 2000) (“Defining what legislative power

is or when it has been delegated is no easy task.”). The Legislature is not required “to include

every detail and anticipate unforeseen circumstances [as such obligation] would . . . defeat the

purpose of delegating legislative authority.” Edgewood Indep. Sch. Dist. v. Meno, 917 S.W.2d

717, 740 (Tex. 1995).

       In this case, the Department is a state agency, administered by the Health and Human

Services Commission, that is legislatively designated to, inter alia, provide support and services

to children through state and federal funding. See TEX. HUM. RES. CODE § 40.002; Tex. Dep’t of

Family & Protective Servs. v. Parra, 503 S.W.3d 646, 651 n.5 (Tex. App.—El Paso 2016, pet.

denied) (“The Health and Human Services Commission oversees the Texas Health and Human

Services system, which is composed of five state agencies, including [the Department].”); Tex.

Health & Human Servs. Comm’n v. Wolfe, No. 03-08-00413-CV, 2010 WL 2789777, at *1 (Tex.


                                                - 10 -
                                                                                                      04-22-00040-CV


App.—Austin July 14, 2010, pet. denied) (mem. op.) (“The Texas legislature reorganized several

state social services agencies in 2003 and 2004. It created an umbrella agency, the Health and

Human Services Commission[,] and divided it into four departments: the Department of Assistive

and Rehabilitative Services[,] the Department of State Health Services, the Department of Aging

and Disability Services, and the Department of Family and Protective Services.”). As a state

agency, the Department’s “powers are limited to (1) powers expressly conferred by the Legislature,

and (2) implied powers that are reasonably necessary to carry out the express responsibilities given

to [the Department] by the Legislature.” Tex. Mun. Power Agency v. Pub. Util. Comm’n of Tex.,

253 S.W.3d 184, 192-93 (Tex. 2007).

         As part of its legislatively conferred authority, the Department has the power to negotiate

and execute contracts necessary “to perform any of the [D]epartment’s powers or duties.” TEX.

HUM. RES. CODE § 40.058(a). In cases involving children under its care, the Department performs

its duties by using child-placing agencies to act as a quasi-broker between children in the

Department’s conservatorship and foster homes. 4 When procuring a contract with a child-placing

agency, the contract must include provisions that:

                 (1) enable the [D]epartment and commission to monitor the effectiveness of
         the services;
                 (2) specify performance outcomes, financial penalties for failing to meet
         any specified performance outcomes, and financial incentives for exceeding any
         specified performance outcomes;
                 (3) authorize the [D]epartment or commission to terminate the contract or
         impose monetary sanctions for a violation of a provision of the contract that
         specifies performance criteria or for underperformance in meeting any specified
         performance outcomes;
                 (4) authorize the [D]epartment or commission, an agent of the department
         or commission, and the state auditor to inspect all books, records, and files
         maintained by a contractor relating to the contract; and


4
 A child-placing agency is defined as “[a] person, including a sole proprietor, partnership, or business or governmental
entity, other than the parents of a child, who plans for the placement of or places a child in a childcare operation or
adoptive home.” 26 TEX. ADMIN. CODE § 745.21(9).


                                                         - 11 -
                                                                                       04-22-00040-CV


              (5) are necessary, as determined by the [D]epartment or commission, to
       ensure accountability for the delivery of services and for the expenditure of public
       funds.

Id. § 40.058(f).

       Thus, the Legislature granted the Department the authority and responsibility to enter into

child-specific contracts in compliance with governing statutes. See Lewellen, 952 S.W.2d at 467

(citations omitted) (legislative branch “may delegate its powers to agencies established to carry

out legislative purposes, as long as it establishes ‘reasonable standards to guide the entity to which

the powers are delegated.’”).

              CONTRACTS WITH SPECIFIC CHILD-PLACING AGENCIES

       Against this background, we consider whether the trial court had the power to order the

Department to enter into child-specific contracts with specific child-placing agencies.

       As explained above, Family Code section 263.5031(4) requires a trial court to “review” the

permanency progress report prepared by the Department. The term “review” is not defined in

Chapter 263. Therefore, we look to the ordinary and plain meaning of the term, with a preference

to harmonize and find consistency with the statutory scheme as a whole. Greater Houston P’ship

v. Paxton, 468 S.W.3d 51, 58 (Tex. 2015). To “review” means to consider, inspect, or reexamine

a subject or thing. Review, BLACK’S LAW DICTIONARY (11th ed. 2019). The inclusion of “review”

within the text of section 263.5031(4) allows the court to inspect, consider, or reexamine the

Department’s permanency progress report. However, absent from section 263.5031(4) is an

avenue whereby a court may impose specific contractual obligations on the Department following

the court’s review of the permanency progress report. Instead, as we have recognized, the

Legislature delegated the power to negotiate and execute child-specific contracts to the

Department.




                                                - 12 -
                                                                                                        04-22-00040-CV


         We recognize the trial court’s on-going statutory and inherent responsibility to act in N.P.’s

best interest. Beyond its statutory duty, it is apparent from the record the trial court was determined

to find a placement for N.P. We further acknowledge “[t]he duty of the trial court is to review

activities that affect the child, and that duty is not restricted by the choices of . . . the Department.”

In re C.G.B., 163 S.W.3d 805, 808 n.5 (Tex. App.—Texarkana 2005, no pet.). However, the

authority to act in a child’s best interest is not boundless. 5 While the trial court has continuing

jurisdiction over the case and the parties and has the statutory authority to review the actions taken

by the Department on behalf of a child under its care, the court “may not usurp legislative authority

by substituting its policy judgment for that of the [Department] acting as a legislative body.”

Henry, 520 S.W.3d at 37.

         Under these circumstances, we hold the Legislature vested sole authority in the Department

to negotiate and execute child-specific contracts. Therefore, we conclude the trial court unduly

interfered with the powers of the legislative branch when it ordered the Department to submit these

written offers to specific child-placing agencies.

                                   SPECIFIC DAILY RATES FOR N.P.
         Finally, we consider whether the trial court had the power to order the Department to enter

into child-specific contracts with specific daily rates. There is no dispute the Department is

required to pay the cost of foster care for N.P. See TEX. FAM. CODE § 264.101. “The [D]epartment

may accept and spend funds available from any source to pay for foster care, including medical

care, for a child in the [D]epartment’s care.” Id. § 264.101(e). The Department “shall establish a



5
  Cf. Henry, 520 S.W.3d at 37 (“As we read the Constitution and the Government Code, the judiciary’s role is not to
dictate the salaries of county judicial administrators, other than within the range as the statute allows. Article V of the
former gives commissioners courts ‘power[ ] and jurisdiction over all county business,’ and section 75.401(d) of the
latter gives them exclusive authority to set a court administrator’s salary range. Here, the Commissioners Court did
set a salary range. The local district judges may reasonably think it unreasonable, but separation of powers forbids
them from mandating specific compensation outside the designated range.”).


                                                          - 13 -
                                                                                                   04-22-00040-CV


method of allocating state funds for children’s protective services programs that encourages and

rewards the contribution of funds or services from all persons, including local governmental

entities.” Id. § 264.004(a). To do so, the Department enters into contracts with residential

childcare providers at specified rates. See 40 TEX. ADMIN. CODE § 700.328.

        With an exception that does not apply here, “all providers of 24-hour residential child care,

including foster family homes verified by [the Department], general residential operations,

residential treatment centers, independent foster family homes, independent foster group homes,

Supervised Independent Living (SIL) providers, child-placing agencies, and any other entity that

meets the definition of ‘child-care institution’ under 42 U.S.C. § 672 must complete a contract or

agreement with [the Department] in order to receive foster care maintenance payments.” Id.

§ 700.328(a) (emphasis added). The Department’s “foster care rates are approved by the Health

and Human Services Commission in accordance with [40 TEX. ADMIN. CODE § 700.1753.]” Id.

§ 700.328(b). “Except as otherwise provided in those rules, the foster care payment rate is tied to

the child’s service level.” Id. Administrative Code section 700.1753 provides the rate-setting

methodology for foster care contracts—including contracts that are child-specific. See 40 TEX.

ADMIN. CODE § 700.1753. 6

        Under these circumstances, we hold the Legislature has vested in the Department the

authority to enter into child-specific contracts at legislatively determined rates. Therefore, we

conclude the trial court unduly interfered with the powers of the legislative branch when it ordered


6
  “For payment rates established September 1, 2005 and thereafter, the [Department] approves rates that are statewide
and uniform. The Health and Human Services Commission (HHSC) calculates the rates for [the Department] and
takes into consideration staff recommendations based on the application of formulas and procedures described in this
chapter when calculating the rates. However, [the Department] may adjust staff recommendations when [the
Department] deems such adjustments are warranted by particular circumstances likely to affect achievement of
program objectives, including economic conditions and budgetary considerations. Reimbursement amounts will be
determined coincident with the state’s biennium. Providers of 24-hour residential childcare services will have the
opportunity to discuss rate changes in regularly scheduled [Department] public meetings.” 40 TEX. ADMIN. CODE
§ 700.1753(a)(2).


                                                       - 14 -
                                                                                                     04-22-00040-CV


the Department to submit a written offer for a child specific contract in the amount of $2,500 per

day.

                                                 CONCLUSION
         In this case, the trial court lacked the authority—constitutional, statutory, inherent, or

otherwise—to require the Department to (1) “submit a written offer for a child specific contract in

the amount of $2,000 per day to Pathways, Bair Foundation Trulight, Cowie Family (Hearts to

Home) in Florida, Mosaic, and up to 3 child placing agencies recommended and submitted to the

Department by Mrs. Alana Pearsall, the child’s attorney and guardian ad litem for the placement

of [N.P.] consistent with Judge Garcia’s February 10, 2020 order”; (2) “submit the referenced

written offer for a child specific contract to the agencies no later than 9:00 a.m. on Tuesday,

January 18, 2022”; and (3) “include within the written offer for a child specific contract an

additional $500.00 per day subsidy for the first 9 months of placement for an [sic] licensed

professional counselor, or someone with a greater level of degree, to provide therapy/counseling

services to [N.P.]” 7 Therefore, we hold the above portions of the February 4th order are void.

Accordingly, the Department does not need to show the lack of an adequate appellate remedy to

be granted mandamus relief. See In re Mask, 198 S.W.3d 231, 233 (Tex. App.—San Antonio

2006, orig. proceeding) (“When the trial court’s order is void, mandamus relief is available

regardless of whether there is an adequate remedy by appeal.”).




7
  Cf. Henry, 520 S.W.3d at 38 (“Here, the county’s judicial branch encroached on the county’s legislative branch, the
Commissioners Court, which was performing a constitutionally and statutorily authorized function. Personnel is
policy, as they say, and fiscal-policy decisions, including staffing, are a quintessentially legislative prerogative.
Neither the Constitution nor the Government Code allows the judiciary to usurp a county’s budgeting discretion by,
for example, dictating specific salaries for county employees other than within the designated range, as the Code
allows. County budgets are set by county budgeters. And while section 75.401(d) authorizes the ‘judges served’ to
determine ultimately what qualifies as ‘reasonable compensation,’ step one in the process, the salary range, is ‘set by
the commissioners court.’”).


                                                        - 15 -
                                                                                       04-22-00040-CV


       We conditionally grant the petition for writ of mandamus and direct the trial court to, no

later than fifteen days from the date of this opinion, vacate those portions of its February 4, 2022

“Permanency Hearing Order After Final Order” ordering the Department to (1) “submit a written

offer for a child specific contract in the amount of $2,000 per day to Pathways, Bair Foundation

Trulight, Cowie Family (Hearts to Home) in Florida, Mosaic, and up to 3 child placing agencies

recommended and submitted to the Department by Mrs. Alana Pearsall, the child’s attorney and

guardian ad litem for the placement of N.P. consistent with Judge Garcia’s February 10, 2020

order”; (2) “submit the referenced written offer for a child specific contract to the agencies no later

than 9:00 a.m. on Tuesday, January 18, 2022”; and (3) “include within the written offer for a child

specific contract an additional $500.00 per day subsidy for the first 9 months of placement for an

licensed professional counselor, or someone with a greater level of degree, to provide

therapy/counseling services to [N.P.]”


                                                    Lori I. Valenzuela, Justice




                                                 - 16 -